 

EXHIBIT 10.9

CHANGE OF CONTROL AGREEMENT

 

Introduction

 

This Change of Control Agreement (this “Agreement”) is made this_______ day of
______________, 2012 by and between _________________________ (the “Officer) and
Supertex, Inc., a California corporation (the “Company).

 

Recitals

 

WHEREAS, the Officer is employed by the Company; and

 

WHEREAS, the Company and the Officer desire to enter into this Agreement, which
provides for, among other provisions, the payment of severance and other
benefits to the Officer upon the termination of the Officer’s employment with
the Company under certain circumstances within the year following a Change of
Control (as hereinafter defined in part in order to provide an incentive for the
Officer to continue in the employ of the Company through the liquidity event
resulting in a Change of Control).  

 

Agreement

 

NOW, THEREFORE, in consideration of the facts and premises contained in the
above Recitals and the mutual covenants contained below, the parties hereto
agree as follows:

 

1.  Definitions.  

 

(a)      Change of Control.  For purposes of this Agreement only, a Change of
Control shall be defined as the occurrence of any of the following events:   

 

(i)  the consummation of an acquisition, merger or consolidation of the Company
by or with any other corporation or other entity that has been approved by the
stockholders of the Company, other than a merger or consolidation that would
result in the beneficial owners of voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such acquisition, merger or consolidation; or

 

(ii)  the consummation of a sale of all or substantially all of the Company’s
assets; or

 

(iii)  the commencement and subsequent conduct of a tender offer resulting in a
majority of shares being acquired by the tender offeror; or

 

(iv)    a change in composition of a majority of the board over a period of up
to two years except where incumbent directors approve such change. 

 





1

 

--------------------------------------------------------------------------------

 

 

 

(b)      Cause.  For purposes of this Agreement only, the Company shall have
Cause to terminate the Officer’s employment for violations of the Company’s Code
of Business Conduct and Ethics Policy or other Company policies, such as Insider
Trading and Anti-Fraud; breach of an Officer’s agreement with the Company;
breach of confidentiality or duty of loyalty  (essentially not diverting
corporate assets, opportunities, or information for personal gain and not
knowingly violating the duty of care or approving illegal acts); failure to
follow instructions from a supervisor; and failure of attendance.  The Company
must either (a) provide (2) two weeks notice,  of such violation, breach, or
failure in order to allow the Officer a cure period to remedy the situation; or
(b) the Company may terminate the Officer offering two weeks pay in lieu in such
notice and cure period, in which case the Officer may nonetheless attempt to
remedy the situation during the following two weeks.  If the terminated Officer
notifies the Company during such two weeks that such Officer believes that the
Officer has remedied the situation and if the Company agrees, then the Company
may elect either to reinstate the Officer’s employment or to leave the
employment termination in effect, in which case the Officer’s employment will be
deemed to have terminated without Cause.        

 

(c)      Voluntary Resignation for Good Reason.  A Voluntary Resignation for
Good Reason shall mean a timely voluntary resignation by Officer following the
existence of any one of the following conditions or events, provided that,
within sixty (60) days of the initial existence of such condition or event, the
Officer provides Company thirty (30) days notice of such existence, during which
period the Company’s may cure the condition or event: 

 

(i)

a material change in Officer’s position, duties, or responsibilities, without
Officer’s consent, which results in a material reduction of Officer’s level of
responsibility, or the assignment of duties and responsibilities which are
materially inconsistent with Officer’s position or responsibilities, given the
size and complexity of the post-merger company compared to the pre-merger
Company;

 

(ii)

a  material reduction by the Company in the Officer’s annual salary then in
effect, without Officer’s consent, except for an across the board pay cut of up
to 10% or 20% for persons at the officer level;

 

(iii)

a material reduction without the Officer’s consent in the level of profit
sharing (or bonus), except if such change is consistent with similarly situated
officers and employees of the Company;

 

(iv)

a re-assignment of Officer's primary place of employment to a location that is
outside the Bay Area or outside Silicon Valley which may materially and
adversely affect the Officer's commute based on Officer's principal place of
employment immediately prior to the time such reassignment is announced.  

 

Officer’s resignation shall be timely if it occurs within four weeks of the
expiration of the notice period.

 

(d)      Closing Date.  Closing Date shall mean the date of the occurrence of
any of the events constituting a Change of Control.

 

(e)       Termination Date.  Termination Date shall mean the date the Officer’s
employment is terminated either by the Company other than for Cause or by the
Officer’s Voluntary Resignation for Good Reason.  





2

 

--------------------------------------------------------------------------------

 

 

 

(f)      Vesting Period.  To receive full benefits as outlined in Item 2, the
Officer must be have been employed by the Company during the entire twelve (12)
months prior to the Closing Date.  If employed less than twelve months, the
benefits, including accelerated vesting of outstanding stock options, will be
pro-rated based on the number of months employed divided by twelve.

 

2.  Severance Payments and Benefits.  If, during the twelve (12)-month period
following the Closing Date, either (A) the Company shall terminate the Officer’s
employment other than for Cause or (B) there shall be a Voluntary Resignation
for Good Reason by Officer, then Officer shall be entitled to the severance
benefits described below (subject to 1(f) above and Sections 3 and 8 below). 
Unless Officer is terminated for Cause, Officer shall also be entitled to such
benefits if Officer’s employment so ceased after the Company’s board of
directors approved either a letter of intent or a term sheet to effect a
transaction that would constitute a Change in Control but before the closing of
such transaction, and if such closing occurs within four (4) months of such
employment termination in which case the twelve-month period referred to in
Section 1(f) shall end on the date of such employment termination rather than
the Closing Date.    

 

(a)      Severance Payments.  The Company shall pay the Officer severance in the
form of salary continuation at Officer’s then pay rate in monthly payments on
the dates the Company pays its other US employees after deducting applicable
withholding taxes after the Termination Date for up to twelve months or until
the Officer finds another position whichever is sooner.

 

(b)      Profit sharing.  In addition to the severance payments set forth in
Section 2(a) above, the Company shall pay the Officer the regular profit sharing
distribution from the Profit Sharing Reserve for the earned but unpaid profit
sharing amount Officer would have received as if there were no Change of
Control.  The profit sharing amount shall be paid in a lump sum in cash after
deducting regular taxes during the first week of June or December after the
Termination Date when the Company typically would determine and pay profit
sharing.  

 

(c)      Stock Options.  All outstanding stock options shall fully vest as to
that number of unvested shares and become exercisable until the earlier of (i)
the original term of the option or (ii) twelve (12) months from the date of
termination.  Such accelerated vesting is subject to Item 1(f).

 

(d)      Benefits.  The Company shall offer to provide a continuation of medical
and dental benefits by offering to reimburse Officer for Officer’s COBRA
premiums should Officer elect COBRA; provided in each case that such benefits
would cease sooner if and when the Officer becomes covered by the plans of
another employer. 

 

3.  Release of the Company and Its Affiliates.  Officer’s receipt of the
benefits described in Paragraphs 2(a)-(d) above shall be contingent upon Officer
executing within sixty (60) days of Officer’s employment termination a general
release of claims prescribed by the Company, which releases and discharges the
Company and any past, present or future agents, attorneys, directors, officers,
stockholders, employees, affiliates, predecessors and successors of the Company,
of and from any and all claims and demands of every kind and nature, in law,
equity or otherwise, known or unknown, disclosed or undisclosed, and a covenant
not to sue or prosecute any legal action or proceeding based upon such claims
provided that (i) this release shall not extend to claims for indemnity by
Officer in Officer’s capacity as an officer, director, or employee of the
Company or to Officer’s rights to payment under the Company’s Non-Qualified
Deferred Compensation Plan or to Officer’s claim for unreimbursed expenses,
payment of vacation accrual, and payment of salary accrued but not paid



3

 

--------------------------------------------------------------------------------

 

 

during the pay period in which the employment termination occurred and (ii) the
requirement contemplated in this Section 3 shall not serve to modify the time
and form of payment of a nonqualified deferred compensation subject to Section
409A of the Code payable under this Agreement.   The Company will commence
payment of the salary continuation and profit sharing according to the schedule
in item 2, provided that prior to such initial payment date the release
described above is effective and not revoked at such time.  The first payment
thereof will include a catch-up payment covering the amount that would have
otherwise been paid during the period between Officer’s termination of
employment and the first payment date but for the application of this provision,
and the balance of the installments will be payable in accordance with their
original schedule.  The payments shall also be subject to Section 8 below.

 

4.  Successors.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns.  Neither this Agreement nor any right or
interest hereunder shall be assignable or transferable by Officer or Officer’s
beneficiaries or legal representatives, except by will or by the laws of descent
and distribution.  This Agreement shall inure to the benefit of and be
enforceable by Officer’s legal personal representative.

 

5.  Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California.

 

6.  Entire Agreement.  This Agreement represents the entire Agreement and
understanding between the Company and the Officer concerning the Officer’s
termination of employment with the Company after or within four months before a
Change of Control. 

 

7.  Amendment or Waiver.  No provision of this Agreement may be amended unless
and to the extent such amendment is agreed to in writing and signed by both the
Officer and an authorized officer of the Company.  No waiver by either party of
any breach by the other party of any condition, obligation, performance or
provision contained in this Agreement shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by the party to be charged with the
waiver.

 

8.  Section 409A.  For purposes of this Agreement, a termination of employment
will be determined consistent with the rules relating to a “separation from
service” as defined in Section 409A of the Code and the regulations thereunder
(“Section 409A”).  Notwithstanding anything else provided herein, to the extent
any payments provided under this Agreement in connection with your termination
of

employment constitute deferred compensation subject to Section 409A, and Officer
is deemed at

the time of such termination of employment to be a “specified employee” under
Section 409A,

then such payment shall not be made or commence until the earlier of (i) the
expiration of the 6-

month period measured from Officer’s separation from service from the Company or
(ii) the date of

Officer’s death following such a separation from service; provided, however,
that such deferral shall

only be effected to the extent required to avoid the additional tax for which
Officer would otherwise be liable under Section 409A(a)(1)(B) in the absence of
such a deferral.  The first payment thereof will include a catch-up
payment covering the amount that would have otherwise been paid during the
period between Officer’s termination of employment and the first payment date
but for the application of this provision, and the balance of the installments
(if any) will be payable in accordance with their original schedule. To the
extent that any provision of this Agreement is ambiguous as to its compliance
with Section 409A, the provision will be read in such a manner so that all
payments hereunder comply with Section 409A. To the extent any payment under
this Agreement may be classified as a “short term deferral” within the meaning
of Section 409A, such payment shall be deemed a short-term deferral,



4

 

--------------------------------------------------------------------------------

 

 

even if it may also qualify for an exemption from Section 409A under another
provision of Section 409A. Payments pursuant to this section are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.  Any amounts otherwise payable on account of the Officer’s
termination of employment under this Agreement which (i) constitute deferred
compensation subject to Section 409A, (ii) are conditioned in any part on a
release of claims and (iii) would otherwise be paid (assuming the release is
given) prior to the last day on which the release could become irrevocable
assuming the Officer’s latest possible execution and delivery of the release
(such last day, the “Release Deadline”) shall not be paid prior to the calendar
year in which the Release Deadline occurs, even if the Officer’s release becomes
irrevocable in the prior calendar year.  Any amounts deferred pursuant to the
preceding sentence will be paid in a lump sum on the earliest permitted payment
date and the balance of the installments, if any, will be payable in accordance
with their original schedule.

 

9.  Severability.  If any provision of this Agreement or the application thereof
to any person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, the remainder of this
Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect.

 

Authorized Signatures

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Change of Control
Agreement on the dates indicated below to be effective as of the date first
above written.  

 

Supertex, Inc., a California corporation             Officer

 

 

 

By:  ___________________________                   ___________________________

        
    Signature                                                             
   Signature

     

 

_______________________________              ___________________________

      Printed Name                                                            
     Printed Name

 

 

___________________________

             Title

 

 

 

___________________________                        ______________________________

       Date
Executed                                                            Date
Executed

 

 



5

 

--------------------------------------------------------------------------------